FILED
                            NOT FOR PUBLICATION                               APR 14 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ROBERTO HERRERA,                                  No. 13-15872

               Plaintiff - Appellant,             D.C. No. 2:10-cv-01280-GEB-
                                                  DAD
  v.

BURGETT,                                          MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       California state prisoner Roberto Herrera appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendant

was deliberately indifferent to his serious medical needs by failing to refill his pain

medication prescription. We have jurisdiction under 28 U.S.C. § 1291. We review

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for an abuse of discretion a dismissal for failure to comply with a court order,

Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and an order denying a

request for appointment of counsel, Terrell v. Brewer, 935 F.2d 1015, 1017 (9th

Cir. 1991). We affirm.

      The district court did not abuse its discretion in dismissing without prejudice

Herrera’s action because Herrera failed to comply with the court’s order to submit

timely service documents or present good cause for his failure to do so. See

Pagtalunan, 291 F.3d at 642-43 (discussing factors relevant to dismissal for failure

to comply with a court order); see also Fed. R. Civ. P. 4(m) (requiring service

within 120 days after the complaint is filed unless “plaintiff shows good cause for

the failure” to serve); Oyama v. Sheehan (In re Sheehan), 253 F.3d 507, 512 (9th

Cir. 2001) (discussing “good cause”).

      The district court did not abuse its discretion in denying Herrera’s motion

for appointment of counsel because Herrera failed to demonstrate exceptional

circumstances. See Terrell, 935 F.2d at 1017 (explaining that counsel may only be

appointed in “exceptional circumstances”).

      AFFIRMED.




                                          2                                    13-15872